Title: To Thomas Jefferson from William Short, 20 June 1808
From: Short, William
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Philad: June 20—08
                  
                  I ought perhaps sooner to have acknowledged the receipt of the 20: d. for the watch-chain—It gave me pleasure to find it was agreeable to your taste, & I hope therefore it was so to the person for whom you designed it.   I thank you for having sent my letter to Price—but he has given no answer or sign of life since—I hope however he will follow the instructions contained in it, & discontinue the leases, except to Lively.
                  Genl. Moreau whom I saw here, told me he passed through Washington without stopping—He said he was glad the P. was absent as he does not think he should have stopped, not wishing to embarass any one—& it might have been awkward—As to the newspaper articles, he says he is certain that T—aw had them manufactured—I was surprized & agreeably so, to hear him speak well of Claiborne—He says that he is the best kind of man for the place at present—being the ‘soliveau—& c’est ce qu’il faut lá pour le moment’—He adds that the dissatisfaction which prevails there, proceeds not from any solid oppression, but from a thousand coups d’epingle, which they recieve without intention & from the abrupt change of their habits, sometimes made uselessly & injudiciously.
                  I conversed with him on the subject of the flying artillery. I wish the Secretary or some of your professional war agents could meet with him—I don’t doubt they might obtain a great deal of important information on this subject, & particularly useful now that you are beginning the business. He is the most open & candid man on earth—I learned from him that he considered all the parade made about this pretended new discovery, to be meer charlatanerie. He said it was nothing more than increasing the number of horses, so as to make them trot or galop instead of walking, & to contrive seats for the men, so that they might be fresh on arriving at the place of action. He added that the less artillery an army had, the better it was—It was necessary, he observed, to have some, if it were only to make a noise, & prevent the infantry being frightened by the roar of the enemy’s canons—That it was in the infantry that the force of the army lay; & success, when affairs were equally well managed, would invariably be in favor of the best infantry—He said that the French armies begun the war with the great over proportion of artillery, which others have—but that experience had made them charge the system—& that in his last campaign he had only 80. pieces, whilst the Austrians opposed to him had two hundred & odd. The consequence of which was, that he took from them in one battle, more artillery than he had to his whole army.
                  It would certainly be well, in forming an army, to have it organized on the best principles; & no person can have better ideas, or be more ready & undisguised in communicating them than this truely ‘honest man’—It would be still better however to be able to do without this political math. You will probably soon know whether any hope of that be left. I thought when I was with you, that its chance might be increased by a person being sent after the rising of Congress, carrying with him the full force of the sentiments of the country, so as to aid your ministers at Paris & at London, if he were peculiarly acquainted with the ground on which he was to tread, & the influential persons there—particularly also as he would arrive whilst the embargo was pinching—If either government, feeling its effects, were willing to relax, the arrival of such a special agent would furnish a pretext for appearing to yield to our instances, & not from a conviction of their own errors—This would apply particularly at Paris—A relaxation there would either enforce the same conduct on the other side of the chanel, or have the advantage of deciding the part we should take, so as to leave no division in the sentiments of Congress. I cannot for my soul divest myself of the opinion that there would be such a chance of this as to make the experiment worth the expence of it. There is a real difference, supposing the knowledge & fitness of the agents equal, between the old & hackneyed & formal representations of an ordinary minister residing there, & the new & fresh & oral communications of one acquainted & with the means of constant personal intercourse, & who would be considered as there for a moment & without time to sour & displease.
                  The project of a mission to Petersburgh of which you spoke, might be advantageously connected with this. Perhaps you may have matured it by this time—or have brought over those that were mentioned. It certainly might be made to have an happy influence, & particularly give body & consistence, to those principles of the Laws of Nations which we approve & which must ultimately prevail. If we can hasten their growth by this means, it would be certainly well—& at any rate it is worth making the experiment—It would without doubt have weight with the mercantile part of the British nation, if not with the British Cabinet, to see such a mission on foot—Should the experiment be commenced before the meeting of Congress, as I understood from you, to be your wish; the obstacle, which you mentioned, in a former letter, would be with the Senate, on account of their unacquaintance with the person, would not apply.
                  Since my return here I have learned from one of the friends of the bearer, that he was charged with a letter for you from the Emp. of Russia.
                  I shall never cease to regret that you were prevented from sending an umpire between the two Ministers—because I shall never cease to believe that for the want of one, a fair experiment was not made of what might have been done in the Spanish business at that time. I shall regret also if the same persons should over-rule & prevent the experiment abovementioned—for if I understand you, a majority decides. This may be right, but I cannot think it so in such cases.
                  Have you any hope of realizing your flying trip to Philadelphia—If you should, I hope & trust you would put me in the secret—& let me be your Marechal de logis. I would do my best, if I should be here, to procure such a lodging as would best suit your views.
                  Accept my best wishes for your health & happiness & believe me, my dear Sir, truly & sincerely your friend & servant
                  
                     W: Short
                     
                  
               